Citation Nr: 9903179	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty from March 1942 to December 1945 
and from March 1946 to June 1967.

This appeal arises from rating decision dated in January 
1994, in which the Regional Office (RO) denied service 
connection for an eye condition.  The Board of Veterans' 
Appeals (Board) remanded that issue in September 1997 for 
additional development.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has an acquired 
disability of the right or left eye which is causally related 
to service or to any incident or event therein, nor is there 
competent evidence that any congenital disorder of the right 
eye increased in severity as a result of service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an eye disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The Board also notes that refractive error is not a disease 
or injury for the purpose of establishing entitlement to 
Department of Veterans Affairs (VA) compensation benefits.  
Additionally, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation for VA compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  Therefore, congenital defects are 
not subject to service connection on the basis of aggravation 
because they are defects.  However, service connection may be 
granted for a disability which is shown by the evidence to 
have resulted from a defect which was subject to a 
superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).  

The Board also notes that the veteran must submit evidence 
that his claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the VA 
benefit system requires more than just an allegation.  The 
veteran must submit supporting evidence that is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The service medical records show that the veteran was treated 
for something in the left eye, a brown area in the left eye, 
and complaints of increasing presbyopia of the left eye, and 
diagnosed with compound, myopic astigmatism of the right eye; 
constant right exotropia of the right eye; cataract of the 
right eye; hypertrophic astigmatism of the left eye; 
anisometropia; not adequately corrected presbyopia; and 
refractive error during service.  At a May 1956 medical 
examination, visual acuity in the left  eye was 20/100 and 
20/20 corrected.  At his retirement medical examination in 
December 1966, the veteran's visual acuity was 20/400 in the 
right eye and 20/20 in the left eye; and it was noted that 
the veteran had congenital central cataract of the right eye 
with constant exotropia, defective vision of the right eye, 
not correctable, and abnormal field of vision of the right 
eye.  

The veteran was afforded a VA visual examination in December 
1993, at which he reported a history of cataract extraction 
in the right eye many years before and secondary intraocular 
lens implant one and a half months before the VA examination.  
After examination, the examiner's impression was status post 
cataract extraction of the right eye; status post secondary 
anterior chamber intraocular lens implant of the right eye; 
right exotropia; probable macular degeneration of the right 
eye; and mild nuclear sclerotic cataract change of the left 
eye.  The examiner also related:

This patient had a cataract extraction 
many years ago in the right eye and 
patient has not been wearing a corrective 
contact lens; therefore, has not been 
using the right eye vision for many 
years, thus causing a right exotropia to 
occur where the right eye is now turned 
out in relation to the straight ahead 
vision of the left eye.  The patient 
apparently has some macular degeneration 
or other type of change involving the 
macular which is causing best corrected 
vision of approximately 20/80.  The 
patient is still in the postoperative 
recovery period for his secondary 
intraocular lens implant and the vision 
still may improve somewhat following this 
surgery.  There are no further 
recommendations at this time except for 
the patient to continue his follow-up 
appointments with [his doctor] in Memphis 
who did his surgery one and a half months 
ago for the lens implant.   

The veteran underwent another VA eye examination in November 
1997, performed by the same examiner who had performed the 
1993 VA examination.  The examiner reviewed the veteran's 
claims file, including evidence of right eye vision of 20/200 
with congenital cataract present in 1963.  The veteran also 
reported a history of cataract extraction for apparent 
congenital cataract in 1970 and secondary anterior chamber 
intraocular lens implant performed on the right eye in 1993.  
After examination, the diagnoses were status post cataract 
extraction with secondary anterior chamber intraocular lens 
implant of the right eye; right exotropia; and moderate 
nuclear sclerotic cataract of the left eye.  The examiner 
also related:

By review of the files and by patient 
examination and history today, it appears 
that this patient had a congenital 
cataract present in the right eye.  
Subsequent surgical removal and secondary 
implant has resulted in best corrected 
vision of 20/80 in the right eye.  This 
is apparently due to a degree of 
amblyopia being present due to the 
congenital cataract and is probably the 
best vision possible in the right eye.  
The left eye vision is decreased mildly 
at this point due to moderate cataract 
formation that is present in the left 
eye.  This condition is being followed by 
the patient's local ophthalmologist.  

The examiner added:

In response to the question, there does 
not appear to be any service connected 
relationship to the patient's right eye 
condition, as this apparently was a 
congenital cataract, and the patient is 
currently seeing as well as possible in 
the right eye.  The left eye cataract 
condition is being monitored and when it 
becomes severe enough, the patient can 
undergo surgery to improve the vision in 
the left eye.  Otherwise, no further 
recommendations for this patient.  

Thus, there is probative, competent evidence against finding 
that a congenital disorder of the right eye which was noted 
during service underwent an increase in severity as a result 
of service.  The Board notes that the veteran's corrected 
visual acuity of the right eye is currently better than it 
was at the veteran's retirement medical examination in 
December 1966.  Moreover, the veteran has submitted no 
competent evidence tending to show that he currently has a 
disability of the left eye which had its onset in service or 
is otherwise causally related to service or that any current 
congenital disorder of the right eye increased in severity as 
a result of service.  Therefore, the Board finds that the 
claim for entitlement to service connection for an eye 
disorder is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for an 
eye disorder.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 7 -
